Title: From George Washington to Henry Knox, 20 April 1782
From: Washington, George
To: Knox, Henry,Morris, Gouverneur


                        
                            Gentlemen
                            Head Quarters Newburgh April 20th 1782
                        
                        I have been favored with your Letter of the 16th of April by General Forman.
                        Convinced, from the state of facts which has been exhibited to me, that justice, expediency &
                            necessity require satisfaction should be obtained for the Murder of Captain Huddy; I have in the first instance made a
                            representation to Sir Henry Clinton & demanded that the Officer who commanded the Party, or if he was not a
                            Captain, such a number of the Agents in the execution as are equal by Tariff to that rank, should be delivered up to
                            condign punishment. In case of refusal I have formed the resolution that Retaliation shall take place upon a British
                            Officer of equal Rank. It therefore remains with the Enemy alone to prevent this distressing alternative; for having
                            formed my opinion upon the most mature reflection and deliberation, I can never recede from it. I have the honor to be
                            Gentlemen Your Most Obedt Servant
                        
                            Go: Washington
                        
                    